Case 2:85-cv-04544-DMG-AGR Document 876-3 Filed 07/23/20 Page 1 of 2 Page ID
                                #:39416




                             Exhibit 3
         Case 2:85-cv-04544-DMG-AGR Document 876-3 Filed 07/23/20 Page 2 of 2 Page ID
                                         #:39417




 [Quoted text hidden]



Andrea Meza <andrea.meza@raicestexas.org>                                               Tue, Jun 16, 2020 at 5:41 AM
To: Peter Schey <pschey@centerforhumanrights.org>, Javier Hidalgo <javier.hidalgo@raicestexas.org>

 Hi Peter, I support this proposed order. I disagree that ICE will be forced to choose between separation and continued
 detention. They have released families together since 2015 and continue to do so today. Furthermore, Andrea Ordin
 agreed that it’s a sound argument to ICE that Flores requires ICE to make and record prompt efforts at release of
 children notwithstanding immigration case status, 1236.3 allows ICE to release parents, Ms.L prohibits family
 separation unless the parent is a danger, so there is a strong legal basis for us as representatives of the families to
 argue that ICE must release them together.

 What we need you to do is convince Judge Gee that it’s now time to order release of children because ICE keeps
 ignoring her orders. With that piece of ammo we’ll take it from there and do our best to get families out together.

 Also, it is RAICES’ position that we cannot contribute to a discussion about any potential waiver process because any
 waiver is against the interests of our clients and it would be against our ethical obligations to them to do so.

 I really hope you can get the win we need which is a release order for the kids from Judge Gee.

 Happy to chat.

 Thanks,
 Andrea

 Sent from my iPhone


         On Jun 16, 2020, at 4:15 AM, Peter Schey <pschey@centerforhumanrights.org> wrote:



         [Quoted text hidden]




                                                                                                          Exhibit 3
                                                                                                           Page 7
